Spencer, J.
delivered the opinion of the court. The lessors of the plaintiff claim a right to recover one half of the lands in the defendant’s possession, either under the deed from David, the Indian, as one of the two heirs of his father, to Gillet, of the 25th of May, 1809, or else upon the demise of David.
Since the case of Jackson v. Sharp, (14 Johns. Rep. 472.) there can be no doubt that the deed of the 31st of December, 1791, from the widow and one of the sons of the patentee, is *266a valid deed; b'ut if it were not, the defendant, or those under whom he claims, entered on the premises in 1803, under claim and colour of title; and, consequently, the conveyance to Gillet, in 1809, was void and inoperative.
The right to recover on the demise of David will depend on the right of the surveyor general to give his assent and approbation on the release of the 25th of July, 1816, to the defendant and several others.
The objections to this deed are, 1st. That the surveyor general, having given his approbation to the deed from David to Gillet, his power was exhausted, and he could not give his approbation to any other deed from the same Indian for the same land, and, 2d. That the approbation is informal and defective.
By the 55 th section of the act relative to the different tribes and nations of Indians within this state, passed 10th of April, 1813,(2 N. R. L. 158.) the heirs of the Indians to whom land was granted for military services in the revolutionary war were rendered capable of taking and holding by descent, and every conveyance thereafter to be executed by the patentee, or his heirs, to any citizen of the state, for any such land, was declared to be valid, if executed with the approbation of the surveyor general, to be expressed by an endorsement on such conveyance, and signed by him.
By an act of the 2d of March, 1810, the surveyor general was authorized to ascertain whether legal conveyances made by an Indian patentee of lands’ granted for military services in .the revolutionary war, or their heirs, had been obtained fairly, for a competent consideration paid, or property secured, to be paid to the grantors, before he endorsed his approbation, in pursuance of the act for the relief of the heirs of the Oneida Indians.
If the deed to Gillet was void for maintenance, in consequence of an adverse possession, it would seem to me that the approbation of the surveyor géneral would follow the fate of the principal or subject matter, and that it would be avoid execution of the power entrusted to him. His assent being given to a deed that could have no effect or operation in law, was not an execution of the power vested in him, and could not preclude his approvingof a valid deed. Indeed, *267the act of 1810 which confers the authority on the surveyor general of approbating deeds given by Indian patentees, or their heirs, restricts the approbation to legal deeds; the deed, then, to Gillet not being legal, the approbation on that ground was void, and being void, it is a nullity.
The second point is untenable. The act of the 13th of April, 1813, requires only the approbation of the surveyor general to be expressed by an endorsement on the conveyance ; he is not required to set forth the reason^ or inducements to such approbation, and the one given in this case is a compliance with the act.
Judgment for the defendant..